Case 3:18-cv-02194-JPG-RJD Document 53 Filed 11/15/19 Page 1 of 2 Page ID #468




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES and JO ANN MCADAMS,                     )
                                               )
         Plaintiffs,                           )
                                               )
 v.                                            ) Case No. 18-cv-2194-JPG-RJD
                                               )
 DAEDONG INDUSTRIAL CO. LTD.,                  )
                                               )
         Defendant.                            )

         STIPULATION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         COME NOW Plaintiffs JAMES and JO ANN MCADAMS and Defendant DAEDONG

 INDUSTRIAL CO. LTD., by and through their respective counsel, and pursuant to Federal Rules

 of Civil Procedure Rule 41(a), stipulate that the above action be and is voluntarily dismissed

 without prejudice. In further support of said stipulation of voluntary dismissal without prejudice,

 the parties state:

         1. On August 17, 2018, Plaintiffs JAMES and JO ANN MCADAMS filed a state court

 Complaint against Defendant DAEDONG INDUSTRIAL CO. LTD. in Jersey County, Illinois.

         2. On or about December 19, 2018, Defendant DAEDONG INDUSTRIAL CO. LTD.

 removed this matter to the Southern District of Illinois.

         3. The parties have agreed to voluntarily dismiss this matter.

         4. As Plaintiffs have not previously dismissed any federal or state court action against

 Defendant DAEDONG INDUSTRIAL CO. LTD., based on or including the same claim, this

 stipulation does not operate as an adjudication on the merits.

         5. Entry of this stipulation of voluntary dismissal will not operate to prejudice any party



                                             Page 1 of 2
Case 3:18-cv-02194-JPG-RJD Document 53 Filed 11/15/19 Page 2 of 2 Page ID #469




 to this action.



 Dated: November 15, 2019.



 /s/ Erin M. Phillips                        /s/ Scott D. Stephenson (w/consent)
 Erin M. Phillips, #6289723                  Scott D. Stephenson, #6194764
 Unsell, Schattnik & Phillips, P.C.          Litchfield Cavo, LLP
 3 South 6th Street                          303 W. Madison, Suite 300
 Wood River, IL 62095                        Chicago, IL 60606
 (618)258-1800                               (312)781-6670
 erin.phillips7@gmail.com                    stephenson@litchfieldcavo.com
 Attorney for Plaintiffs                     Attorney for Defendant




                                         Certificate of Service
         I hereby certify that on November 15, 2019 I electronically filed this Joint Stipulation
 for Voluntary Dismissal with the Clerk of the Court using the CM/ECF system which will send
 notification of such filing to the following:

         Scott D. Stephenson                 stephenson@litchfieldcavo.com

         Brian C. Hoppe                      hoppe@litchfieldcavo.com


                                                     /s/ Erin M. Phillips
                                                        Erin M. Phillips




                                           Page 2 of 2
